Exhibit 10(m), form 10-K

Kansas City Life Insurance Company

POLICY FOR EMPLOYEES DISPLACED THROUGH JOB ELIMINATION

It is the policy of Kansas City Life that if staff reductions occur, the
following guidelines will be observed for those affected employee who have more
than 409 Hay points:

 

  1.

Departments will be reduced in size by either eliminating existing jobs or by
reorganizing the department’s work and creating new jobs. In either case, the
following factors will be considered in selecting employees to remain in the
department:

 

  A.

Job requirements/qualifications for the remaining or new jobs including but not
limited to skills, knowledge, ability to learn, and education requirements
needed to perform the job.

 

  B.

The employee’s employment history including but not limited to job experience,
attitude, ability to learn and accomplishments on prior jobs.

 

  C.

Current performance evaluations.

 

  D.

Years of service.

 

  2.

Employees selected to stay in the department, in remaining jobs or newly-created
jobs, must perform the duties at an acceptable performance level within 90 days
of the start date.

 

  3.

Employees not selected to stay in the department and who have been displaced and
who have jobs with more than 409 Hay points will be given twenty-one days notice
in advance of the date of termination. These terminating employees will have the
following severance package, which may only be modified by the Personnel
Committee:

 

  A.

One month’s pay for each year of service up to a maximum of 12 months.

 

  B.

Terminating employees will be eligible for health, dental and life insurance
benefits on the same basis as other terminating employees, in accordance with
applicable laws. Health and dental insurance benefits may be changed or
terminated.

 

  C.

Terminating employees will receive pay for any accumulated vacation pay at the
time of separation.

 

  D.

Terminating employees will be given a separation interview at which a
representative from Human Resources will be present. The following will be
discussed at the separation interview:

 

  a.

A general explanation of the staff reduction.

 

  b.

The effective date of the employee’s termination.

 

  c.

A discussion of KCL’s benefits, including severance pay and release.

 

  d.

A discussion of the payment of any retirement benefits.

 

  e.

A discussion of unemployment benefits.



--------------------------------------------------------------------------------

  f.

An exit interview.

 

  4.

Employees receiving LTD disability benefits are not eligible for severance.

APPROVED:

 

/s/ Charles R. Duffy, Jr.



--------------------------------------------------------------------------------

POLICY FOR EMPLOYEES DISPLACED THROUGH JOB ELIMINATION

It is the policy of Kansas City Life that if staff reductions occur, the
following guidelines will be observed for those affected employee who have less
than 410 Hay points:

 

  1.

Departments will be reduced in size by either eliminating existing job or by
reorganizing the department’s work and creating new jobs. In either case, the
following factors will be considered in selecting employees to remain in the
department:

 

  A.

Job requirements/qualifications for the remaining or new job including but not
limited to skills, knowledge, and ability to learn, and education requirements
needed to perform the job.

 

  B.

The employee’s employment history including but not limited to job experience,
attitude, ability to learn and accomplishments on prior jobs.

 

  C.

Current performance evaluations.

 

  D.

Years of service.

 

  2.

Employees selected to stay in the department, in remaining jobs or newly-created
jobs, must perform the duties at an acceptable performance level within 90 days
of the start date.

 

  A.

Employees with jobs under 410 Hay points who have been displaced will be given
notice that they have twenty-one days to make an election. Those employees may
elect to voluntarily terminate and accept our severance package (see severance
pay schedule attached hereto as Exhibit A).

 

  A.

Terminating employees will be eligible for health, dental and life insurance
benefits on the same basis as other terminating employees, in accordance with
applicable laws. Health and dental insurance benefits may be changed or
terminated.

 

  B.

Terminating employees will receive pay for any accumulated vacation pay at the
time of separation.

 

  C.

Terminating employees will be given a separation interview at which a
representative from Human Resources will be present. The following will be
discussed at the separation interview:

 

  a.

A general explanation of the staff reduction.

 

  b.

The effective date of the employee’s termination.

 

  c.

A discussion of KCL’s benefits, including severance pay and release.

 

  d.

A discussion of the payment of any retirement benefits.

 

  e.

A discussion of unemployment benefits.



--------------------------------------------------------------------------------

  f.

An exit interview.

 

  4.

Employees receiving LTD disability benefits are not eligible for severance.

APPROVED:

 

/s/ Charles R. Duffy, Jr.



--------------------------------------------------------------------------------

EXHIBIT A

SEVERANCE PAY SCHEDULE

All full-time employees displaced and electing voluntary termination will
receive severance pay in accordance with the following schedule:

 

LENGTH OF SERVICE

  

SEVERANCE PAY

Less than 1 year

     1 Week

  1 Year

     2 Weeks

  2 Years

     4 Weeks

  3 Years

     6 Weeks

  4 Years

     8 Weeks

  5 Years

   10 Weeks

  6 Years

   12 Weeks

  7 Years

   14 Weeks

  8 Years

   16 Weeks

  9 Years

   18 Weeks

10 Years

   20 Weeks

11 Years

   22 Weeks

12 Years

   24 Weeks

13 Years

   26 Weeks

14 Years

   28 Weeks

15 Years

   30 Weeks

16 Years

   32 Weeks

17 Years

   34 Weeks

18 Years

   36 Weeks

19 Years

   38 Weeks

20 Years

   40 Weeks

21 Years

   42 Weeks

22 Years

   44 Weeks

23 Years

   46 Weeks

24 Years

   48 Weeks

25 Years

   50 Weeks

26 Years

   52 Weeks

Only the Personnel Committee may make exceptions to the severance pay schedule.